Citation Nr: 1826376	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for tinnitus and bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned at a Board hearing in October 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue(s) of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is the result of noise exposure in military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Based on the evidence of record, the Board finds that entitlement to service connection for tinnitus is warranted as the evidence suggests the tinnitus began in service and is associated with the hearing loss due to acoustic trauma.  Noise exposure is conceded per his MOS as military policeman and his having been stationed at a firing range per his service department records (see DD-214 and p 4-6 of STRs).   His October 2016 hearing testimony further described his tinnitus beginning around the time of basic training and also described times when his ears would repeatedly ring when hearing loud noises including concussions from sounds on the artillery range, where he was about 50 to 100 feet away from artillery and only used sponge earplugs.  Although he did not seek treatment at sick call, he indicated that he would try to avoid loud sounds that made his ears ring.  He acknowledged that he also worked for Boeing post service, with a few years of noise exposure but he used earplugs on that job.  He described the tinnitus as a high pitched sound that had been present for years.  Transcript pg. 3-8.  

The report of an April 2011 VA examination confirmed the presence of a current disability of intermittent tinnitus but contained an opinion that the Veteran's tinnitus was less likely than not incurred in or otherwise caused by service with the rationale based on there being no evidence of complaints of tinnitus in active service.  Although there is no evidence of tinnitus reported in the service treatment records, the examiner did not have for review the Veteran's lay testimony which indicated that he experienced tinnitus beginning in service every time he heard a loud noise, and also confirmed he did not seek medical treatment for this in service.  Because the examination did not include a complete history of his tinnitus as reported at his hearing, the probative value of this examination is limited.  The only other medical evidence, a February 2011 private audiology record, did not contain any significant evidence regarding his tinnitus.  

The balance of the lay and medical evidence reflects tinnitus to be a subjective symptom that began in service per the Veteran's competent and credible reported history, to include during his Board hearing testimony noted above.  The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  As noted above, the Board finds him credible as to the onset of tinnitus towards the end of service and continuing thereafter, because his statements have been detailed and consistent.

The Board therefore finds that the Veteran has tinnitus, and that competent and probative lay evidence indicates that it as likely as not began on or around the time of the established in-service exposure to acoustic trauma and continued thereafter.  With this in mind, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during military service.  In-service noise exposure has been conceded by the VA and he has been granted service connected for tinnitus as due to such exposure in the above Board decision.  

The Board finds that remand of this matter is necessary to afford proper development of this matter.  The unfavorable opinion obtained by the April 2011 VA audiological disorders examination is not supported by adequate rationale.  In providing the rationale, the examiner did not have available for consideration the testimony of the Veteran and his wife, which suggested that he began noticing trouble hearing her as early as 30 years ago.  See Transcript at 5-6.  

Additionally, the examiner did not appear to consider the findings of the audiological examinations conducted prior to service in July 1965 and on separation in September 1967 in the context of the pre- November 1967 audiometric standards, when providing an unfavorable opinion as to the etiology of the bilateral hearing loss which confirmed to meet the VA criteria for disability following examination.  The examiner determined that although the hearing loss has a high frequency slope, it was less likely than not caused by or the result of in-service noise exposure because there was no noise notch present. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159  (1993).

The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the Board presumes that the January 1962 hearing evaluation was conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz.  

With this conversion in mind and the revised numbers in parenthesis, the findings of the July 1965 pre service audiological examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
Not done
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
Not done
5 (10)

On separation in September 1967 the revised audiological findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
15 (25)
Not done
20 (25)
LEFT
5 (20)
10 (20)
15 (25)
Not done
20 (25)


Thus on remand the examiner must provide an etiology opinion that addresses the lay testimony and the revised audiometry scores in light of Hensley, particularly in light of the revised separation examination scores at 2000 and 4000 Hertz at 25, suggestive of some degree of hearing impairment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from the May 2011 VA examiner or a similarly qualified provider if the examiner is no longer available.  In addition to reviewing the claims file, to include the prior VA examination addressing the etiology of the claimed hearing loss, he (or she) should review the lay testimony from the Veteran and his wife regarding his apparent difficulty understanding conversations dating back to the 1980s, as well as the results of the entrance and separation examinations under the revised pre November 1967 audiological standards.  The examiner should also address any other evidence that may be obtained.  Following such review, the examiner should reconcile the favorable evidence versus the unfavorable evidence and again provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to in-service noise exposure.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


